DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2022 has been entered.
Response to Arguments
Applicant's arguments filed 03/04/2022, see Remarks pg. 7-11, have been fully considered but they are not persuasive. Applicant argues, “With respect to the above types of waveforms, Bokan [US 2015/0216438] and Saumarez [US 2009/0227884] are unable to establish the change in time delay between the two sites of the heart, due to the lack of an unambiguous feature that would be used to identify activation time at each site. Even if the techniques of Bokan and Saumarez somehow identify the same undulation before and after intervention, the inevitable biological and electrical noise will cause the "instant of activation" to have small errors. Further, the four instants of time (tl, t2, t3 and t4) undergo a double subtraction, e.g., the change in time delay in the Bokan method would be (t4-t3)-(t2-tl). With each of the four times being measured with an error, the error in the measurement of change in time delay may produce an error that is 4 times greater than each of the individual errors. Accordingly, the techniques of Bokan and Saumarez may not be able to produce accurate results that this time delay has changed after an intervention (such as exercise).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “ establish the change in time delay between the two sites of the heart, due to the lack of an unambiguous feature that would be used to identify activation time at each site”; “accurate results that this time delay has changed after an intervention such as exercise”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Instead, the independent claims recite, “deriving a relative time delay for each spatial location by calculating the time displacement of the waveforms between the electrograms of the pair of matched electrograms between the two time-points for that spatial location, wherein the relative time delay is determined from a correlation value determined between the electrograms of the pair of matched electrograms between the two time-points for that spatial location; and generating an output that represents a summary of the relative time displacements of the waveforms over the whole heart to directly determine a real-time beat-to-beat variation in global activation timing between the two time-points”, see e.g., claim 1, last 2 para. Seeing that Applicant’s arguments addressed above are thus not commensurate with the scope of the claims, these arguments are not persuasive.
Applicant further argues that the prior art does not teach the amended portion of “wherein the relative time delay is determined from a correlation value determined between the electrograms of the pair of matched electrograms between the two time-points for that spatial location,” see Remarks pg. 11, para. 2. The Examiner respectfully disagrees and points to Bokan para. 147: “The CL [cycle length] values can be extracted from invasive and/or noninvasive electrograms… the CL values could be extracted using… signals that are representative of a given zone… The CL change (‘delta’) from another time point in the procedure, e.g. change in CL from baseline after pulmonary vein isolation or first target ablation
Clearly, Bokan teaches the claimed relative time delay being determined from a correlation value between electrograms of the pair of matched electrograms between two time-points for that location since the change in cycle length (CL) is determined from a change in CL from a baseline after pulmonary vein isolation or first target ablation, and the CL values are derived from electrograms for given zones. A change in CL from a baseline as taught by Bokan is thus by definition a relative time delay determined from a correlation between electrograms of two time-points since the change in CL from baseline requires determining a relationship between two electrograms of a location in the form of the CL change from baseline to after baseline. Fig. 7-8 provide an illustrative description of deriving CL from electrograms and diagramming CL changes in 2D and 3D for spatial locations. As such, seeing that Bokan clearly teaches the added limitations, these arguments are not persuasive.
Finally, Applicant argues, “the above features of claim 1 can determine the relative time delay without measuring cycle lengths and without measuring activation times and without relying on definition of an activation time”. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “determine the relative time delay without measuring cycle lengths and without measuring activation times and without relying on definition of an activation time”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Thus, this argument is not persuasive since it is not commensurate with the scope of the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims recite a method and apparatus for detecting a change in the order of activation of a plurality of sites of the heart, see preamble of claims 1 and 32. There is no disclosure in the originally filed application of “detecting a change in the order of activation of a plurality of sites of the heart”, as claimed by Applicant. Indeed, the word “order” does not appear throughout the entirety of the application. Furthermore, Applicant does not provide any indication in the Remarks filed 03/04/2022 as to where support can be found in the application for these newly added limitations. As such, seeing that there is no support in the originally filed application for the above limitations, it has been determined that these limitations comprise new matter and thus fail to comply with the written description requirement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9, 11-12, 15-17, 20-21, 23-24, 26, 28, 30, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 32, the claims recite “the order of activation”, see preambles. There is insufficient antecedent basis for these limitations in the claims. For examination purposes, this limitation has been interpreted as “an order of activation”.
As a result of dependence on claim 1, subsequent dependent claims 2-6, 9, 11-12, 15-17, 20-21, 23-24, 26, 28, 30 are also rejected as indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-5, 10-12, 15-16, 28, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Bokan et al. (US PGPUB 2015/0216438) (hereinafter Bokan) in view of Saumarez (US PGPUB 2009/0227884).
Regarding claim 1, Bokan discloses a method of detecting a change in the order of activation of a plurality of sites in the heart (Fig. 8, cycle length CL changes at different parts of heart depicted; Fig. 7 depicts electrograms from RAA and LAA respectively and their order of activation; para. 104, first sentence) the method comprising: using a reference data set of electrophysiological data captured from the patient in the reference state and at least one test data set of electrophysiological data captured from the patient in the test state (Para. [0104], first sentence: “analysis data… can correspond to data determined based on non-invasive electrical data 52 that was obtained prior to treatment of the patient [reference data] as well as non-invasive electrical data that was obtained subsequent to or during treatment of the patient [test data]”), each data set defining a plurality of electrograms at a given point in time (Para. [0147], second sentence: “The CL values can be extracted from… electrograms… and displayed real-time or on-demand”; Para. [0149]: “Fig. 8, demonstrating current CLs at two locations”) for a respective plurality of spatial locations relative to the heart (Fig. 7 shows electrograms for two different atria of the heart; Para. [0147]: “CL values can be extracted from invasive and/or noninvasive electrograms… CL values could be extracted… based on geometry data relating sensor locations to patient anatomy”); the method comprising processing the electrophysiological data by: matching each electrogram in the reference data set to a corresponding electrogram in the at least one test data set to create a pair of matched electrograms between two time-points for each of the plurality of spatial locations (Para. [0104], pg. 11, ll. 12-15: “compare the pre-treatment… data with the like data from one 
Bokan does not disclose performing the above method for use in risk-stratification of cardiac conditions. Saumarez, however, teaches that multiple electrograms can be plotted as a function of delay against an S1S2 coupling interval (i.e. delay from given pacing signal, see para. 160, sentence 1), thus giving a conduction curve representing the speed of conduction through the heart at different S1S2 coupling intervals used to create a paced electrogram fractionation analysis (PEFA) (Para. 161; S1S2 coupling interval refers to a pacing interval between two pulses, see para. 15, sentences 3-4). Saumarez further teaches that PEFA graphs for patients with a history of VF show delay increases as S1S2 coupling 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Bokan such that the method includes use in risk stratification of cardiac conditions. Making this modification would be useful for identifying a patient who is a greater or lesser risk of VF by identifying delay increases in electrograms caused by change in an S1S2 coupling, as taught by Saumarez.
Regarding claim 3, Bokan discloses the test state being a post-stimuli state following application of a physiological or pharmacological stimulus to the patient (Para. [0104]: “The treatment can include application therapy directly to the heart, such as ablation… or application of electrical stimulus or chemical stimulus to the heart”).
Regarding claim 4, Bokan discloses the spatial locations being locations on the internal or external surface of the heart (Para. [0057], last sentence: “In some examples, the phase data thus can correspond to phase across the entire surface of the patient's heart.  In other examples, the phase data can correspond to one or more regions of interest which can include multiple chambers of a patient's heart for the same time intervals”).
Regarding claim 5, Bokan discloses generating an output that comprises the spatial locations and associated time delay (Fig. 8).
Regarding claim 11, Bokan discloses comparing the output with a control output to provide a measure of a susceptibility of the patient’s heart to developing arrhythmias (Para. [0031], second sentence: “The mechanism analyzer 16 can identify one or more zones within the ROI that contain one or more mechanism of distinct arrhythmogenic electrical activity”; Para. [0031] goes on to list multiple 
Regarding claim 12, Bokan discloses a data acquisition step prior to said processing of the electrophysiological data, the data acquisition step comprising acquiring the reference set of electrophysiological data from the patient (Para. [0104], first sentence: “data … obtained prior to treatment of the patient”), changing a stimulus state of the patient, and then acquiring the at least one test set of electrophysiological data from the patient (Para. [0104], first sentence: “data that was obtained subsequent to… treatment of the patient”; treatment of the patient inherently requires changing a stimulus state of the patient).
Regarding claim 15, Bokan discloses each electrogram being directly measured by an electrode disposed on the internal or external surface of the heart, the spatial locations being the locations of the electrodes (Para. [0118]: “EP catheter, having one or more electrodes affixed thereto can be inserted into a patient’s body 154. The electrode can contact or not contact the patient’s heart 152, endocardially or epicardially, such as for measuring electrical activity at one or more sites”), and the step of matching an electrogram in the reference data set to a corresponding electrogram in the at least one test data set comprises matching electrograms measured by the same electrode (Para. [0104], pg. 11, ll. 12-15: “compare the pre-treatment… data with the like data from one or more other different time periods, including intra- and post-treatment… data, in each of the zones”). Matching corresponding electrograms of the same spatial location would inherently be done using the same electrode since each electrode corresponds to data from a different spatial location.
Regarding claim 16, Bokan discloses each electrogram being calculated from signals taken from one or more electrodes on the patient's skin, the spatial locations being locations on the heart's surface (Para. [0126], last sentence: “array can be a reduced set of sensors, which does not cover the patient's entire torso and is designed for measuring electrical activity for a particular purpose (e.g., an 
Regarding claim 28, Bokan discloses the electrophysiological data being captured from the patient using more than 10 electrodes (Fig. 3 – 13 lettered sites corresponding to electrodes; Para. [0110]: “each of the zones includes a plurality of sites corresponding to intracardiac sites. As disclosed herein, corresponding intracardiac electrical data can be measured invasively at each of the sites; Para. [0111], sentences 3 – end of paragraph; Abstract: “each trace corresponding to an electrode (catheter electrode/pair or ECG electrode”).
Regarding claim 32, Bokan in view of Saumarez teach an apparatus including a memory (Bokan Para. 53, ll. 9-13) and processor (Bokan Para. 23) for performing the method of claim 1 (see rejection of claim 1 above).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bokan in view of Saumarez, further in view of Shecter (US PGPUB 2007/0191901) (hereinafter Shecter).
Regarding claim 2, modified Bokan discloses all the elements of the disclosed invention except for the reference state being a rest state. Shecter, however, teaches a method of quantifying systolic and diastolic cardiac performance wherein a reference value may be a prior control parameter determined at rest (Para. [0007, last line). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Bokan’s reference state to be a rest state in order to provide a control parameter to compare measured data to as taught by Shecter.
Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bokan in view of Saumarez, further in view of Ramanathan et al. (US PGPUB 2013/0245473) (hereinafter Ramanathan).
Regarding claim 6, modified Bokan discloses displaying the output to a user (Bokan Para. [0106], second sentence: “The result of the comparison by the evaluator in the output data 76 further can be output to a display”), wherein displaying the output to a user comprises representing the spatial locations in a map and indicating relative magnitudes of the time delays associated with the spatial locations at a respective position on the map (Fig. 8).
Modified Bokan does not disclose the map being two-dimensional. Ramanathan, however, teaches systems and methods for assessing heart function, wherein a map indicating relative magnitudes of the time delays associated with the spatial locations at the respective position is displayed (Fig. 8, 9). Ramanathan also discloses that, “The resulting segmented image data can be converted into a two-dimensional or three-dimensional graphical representation that includes the region of interest for the patient” (Para. [0084], last sentence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Bokan’s map to be two-dimensional in order to provide a visual graphic representation of the data for a region of interest in the heart of the patient, as taught by Ramanathan.
Regarding claim 9, modified Bokan teaches indicating on the map the location of one or more cardiac structures (Bokan, para. [0133]: “Appropriate anatomical or other landmarks… can be identified in the geometry data 172 for display in conjunction with computed location information for the device.  The identification of such landmarks and can be done manually (e.g., by a person via image editing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to indicate the location of one or more cardiac structures since doing so is taught by both Bokan and Ramanathan and would be useful in identifying regions of interest within the heart with impaired function.
Claims 17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bokan in view of Saumarez, further in view of Stolarski et al. (US PGPUB 2008/0188765) (hereinafter Stolarski).
Regarding claim 17, modified Bokan discloses all the elements of the claimed invention except for the step of matching an electrogram in the reference data set to a corresponding electrogram in the at least one test data set comprising calculating a degree of similarity between the electrogram from the reference data set and each of a plurality of electrograms from the at least one test data set, the electrogram from the at least one test data set with the highest degree of similarity being selected as the corresponding electrogram to match to the electrogram from the reference data set.
Stolarski, however, teaches automated pace-mapping for identification of cardiac arrhythmic conductive pathways (Abstract), wherein step of matching an electrogram in the reference data set to a corresponding electrogram in the at least one test data set comprises calculating a degree of similarity between the electrogram from the reference data set and each of a plurality of electrograms from the test data set (Para. [0013]: “correlating the sets of pace-mapped electrocardiographic signals with the reference set of electrocardiographic signals”), the electrogram from the test data set with the highest degree of similarity being selected as the corresponding electrogram to match to the electrogram from the reference data set (Para. [0013]: “…a determination that a correlation between one of the sets of pace-mapped electrocardiographic signals and the reference set of electrocardiographic signals meets a 
Although Stolarski does not explicitly teach using electrograms for this correlation, it is suggested in an alternate embodiment that electrograms can be used (Para. [0129]: “The system 10 may learn the pattern of the local electrograms sensed using the catheter…”). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to perform the data analysis using electrogram data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Bokan to incorporate the teachings of Stolarski and calculate a degree of similarity between the electrogram from the reference data set and each of a plurality of electrograms from the test data set, the electrogram from the test data set with the highest degree of similarity being selected as the corresponding electrogram to match to the electrogram from the reference data set. It would have been obvious to perform this analysis in order to determine an arrhythmogenic focus or pathway as taught by Stolarski.
Regarding claim 20, Bokan teaches only analyzing a subset of electrograms in the data set (Para. [0105], ll. 7-13: “The evaluator 102 can compare intracardiac signal characteristics data for one or more sites (e.g. can be all or a subset of sites selected…”). Although Bokan does not teach calculating a degree of similarity between each electrogram in the reference data set and the test data set, It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to perform this analysis, as taught by Stolarski and evidenced in the rejection above, using only a subset of the electrograms in the test data set in order to determine an arrhythmogenic focus or pathway.
Regarding claim 21, Bokan teaches that the subset of electrograms in the at least one test data set is selected based on their spatial proximity to the electrogram in the reference data set (Para. [0105], ll. 7-13: “The evaluator 102 can compare intracardiac signal characteristics data for one or more 
Although Bokan does not teach calculating a degree of similarity between each electrogram in the reference data set and the test data set, It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to perform this analysis, as taught by Stolarski and evidenced in the rejections above, using only a subset of the electrograms selected based on their spatial proximity to the electrogram in the reference data set in order to determine an arrhythmogenic focus or pathway.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bokan in view of Saumarez, further in view of Macadam et al. (US PGPUB 2004/0122332) (hereinafter Macadam).
Regarding claim 23, modifed Bokan teaches all the elements of the disclosed invention except for calculating the time delay between the electrograms comprising dividing each electrogram into two or more segments and calculating the time delay between one or more corresponding segments of the matched electrograms. 
Macadam, however, teaches a system for processing electrocardiac signals having superimposed complexes (Abstract) wherein sub-component waveforms can be quantitatively compared to one another (Para. [0013], second to last sentence). This involves selecting a region of data to compare, effectively segmenting the data and comparing segments. As shown in Fig. 6, an ECG region is chosen to be analyzed and a P-wave is derived for analysis. Macadam teaches that it may be desirable to segment the electrocardiac signals because, “Due to timing and amplitude relationships among beats 
Since Bokan already discloses calculating time delays between electrograms and comparing corresponding test and reference electrogram data sets, it would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Bokan to incorporate Macadam’s teachings of dividing electrocardiac signals to divide each electrogram into two or more segments and calculate the time delay between one or more corresponding segments of the matched electrograms. Doing so would account for the issue of the possibility of individual waveforms being obscured or hidden and allow these waveforms to be analyzed, as taught by Macadam.
Claims 24, 26, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Bokan in view of Saumarez, further in view of Ciaccio et al. (US Patent No. 6236883) (hereinafter Ciaccio).
Regarding claim 24, modified Bokan discloses all the elements of the claimed invention except for the electrophysiological data comprising multiple electrograms for each spatial location, the time delay being derived by matching multiple electrograms in the reference data set to a corresponding number of electrograms in the at least one test data set to create multiple pairs of electrograms for each of the plurality of spatial locations from which the time delay can then be derived.
Ciaccio, however, teaches the electrophysiological data comprising multiple electrograms for each location and matching multiple electrograms in the reference data set to a corresponding number of electrograms in the at least one test data set to create multiple pairs of electrograms for each of the plurality of spatial locations (Fig. 22A-B depicts this with different spatial locations for each graph – T: template, I: test, multiple pairs shown). Ciaccio uses multiple electrograms for each data set in order to establish a mean square error (MSE) as a measure of the difference in shape between the template and input electrograms, wherein the MSE was used to optimally adapt the weighting of the input for best overlap with the template (Col. 62, ll. 3-7).
Since Bokan already discloses calculating time delays between electrograms and comparing corresponding test and reference electrogram data sets, it would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modifed Bokan to incorporate the teachings of Ciaccio and compare multiple test and reference electrograms pairs for each spatial location from which the time delay can then be derived in order to establish a mean square error between the template and input electrograms and optimally adapt the weighting of the input for best overlap with the template.
Regarding claim 26, Bokan teaches averaging the time delays for each spatial location (Para. [0080]: “the average value of cycle length for the zone can be stored in memory”). Although Bokan does not teach averaging the time delays between multiple matched pairs of electrograms, as evidenced above, Ciaccio provides a method and motivation for comparing multiple reference and test electrograms for each spatial location. 
Since Bokan already discloses calculating time delays between electrograms, comparing corresponding test and reference electrogram data sets, and averaging the time delays for each spatial location, it would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Bokan to incorporate the teachings of Ciaccio and compare multiple test and reference electrograms pairs for each spatial location from which the time delay can then be derived and averaged in order to establish a mean square error optimally adapt the weighting of the input for best overlap with the template.
Regarding claim 30, modified Bokan does not discloses each data set comprising at least 50 electrograms. Ciaccio, however, teaches each data set of electrophysiological data comprising at least 50 electrograms (Col. 61, ll. 57-60: “Fifty subsequent cardiac cycles were used as input electrograms”). 
One of ordinary skill in the art at the time of the invention would have found it obvious to engage in routine experimentation to discover the optimal range of using at least 50 electrograms for each data set. In view of applicant not setting a criticality for using this range of electrograms, as well as In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088. The examiner can normally be reached Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.G./
Anant A GuptaExaminer, Art Unit 3792  


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792